Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel McClure on 3/18/2021.
Please amend the Claims submitted 3/10/2021 as follows:

7.	(Currently amended) The apparatus of Claim 5, wherein the reconstructed 2D frame is generated from the decoded extended 2D frame by blending said one or more decoded guard bands and reconstructed duplicated areas when said set of one or more guard bands are filled with duplicated areas with samples from respective edge areas of one or more edges, and wherein said one or more decoded guard bands are generated by blending said set of one or more guard bands with the duplicated areas with the samples from the respective edge areas of the one or more edges.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The closest prior art as the combination of Ray et al. (U.S. Patent Application Publication 2018/0288356 A1, hereinafter “Ray”), Van der Auwera et al. (U.S. Patent Application Publication 2019/0005683 A1, hereinafter “Auwera”), Park et al. (U.S. Patent Application Publication 2010/0278277 A1) and Doepke et al. (U.S. Patent Application Publication 2013/0329071 A1) fails to disclose and/or teach: wherein said one or more encoded guard bands are based on a blending of a set of one or more guard bands with an overlapped region when the overlapped region exists, wherein the overlapped region is of a single frame, wherein the blending of said set of one or more guard bands with the overlapped region is performed based on a weighted sum to generate one or more faded guard bands.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES TSENG/           Primary Examiner, Art Unit 2613